 
Exhibit 10.4


THIRD AMENDMENT TO THE
HEICO SAVINGS AND INVESTMENT PLAN
(AS AMENDED EFFECTIVE JANUARY 1, 2007)


THIS THIRD AMENDMENT (the “Amendment”) to the HEICO Savings and Investment Plan,
as amended and restated effective January 1, 2007 (the “Plan”), is made on the
15th day of June, 2009, by HEICO Corporation, a Florida corporation (the
“Company”) as follows.


WITNESSETH:
 
WHEREAS, the Company maintains the Plan for the sole and exclusive benefit of
its eligible participants and their respective beneficiaries under the terms and
provisions of the Internal Revenue Code of 1986, as amended; and


WHEREAS, pursuant to Section 15.01 of the Plan, the Company has the power to
amend the Plan; and


WHEREAS, the Company wishes to amend the Plan to bring the Plan up-to-date with
recent tax laws;


NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2007, except as otherwise provided therein:

 
ARTICLE I
AMENDMENTS FOR THE FINAL 415 REGULATIONS



1.1.
Article 2 of the Plan is hereby amended to revise the definition of “Plan Year”
to read as follows:

 
““Plan Year” shall mean the calendar year.  In addition, Plan Year shall also be
the “limitation year” for purposes of Code Section 415.”


1.2.
Effective for Plan Years beginning January 1, 2008, Section 4.01(a) of the Plan
is hereby amended by adding the following sentence to the end of thereof:

 
“Participants may not make Elective Deferral Contributions with respect to
amounts that are not Code Section 415(c)(3) Compensation. Code Section 415(c)(3)
Compensation shall have the same meaning as set forth in Code
 
 
 

--------------------------------------------------------------------------------

 
 
Section 415(c)(3) and Treasury Regulation Section 1.415(c)-2(d)(2).  It should
be noted, for this purpose, Code Section 415(c)(3) Compensation is not limited
to the annual compensation limit of Code Section 401(a)(17).”
 
1.3.
Effective for Plan Years beginning January 1, 2008, the last paragraph of
Section 5.01(a) of the Plan is hereby amended in its entirety to read as
follows:

 
“Notwithstanding the foregoing, the term “Annual Additions” shall not include
the following: (i) the direct transfer of a benefit or employee contributions
from a qualified plan to this Plan; (ii) rollover contributions (as described in
Code Section 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and
457(e)(16)); (iii) repayments of loans made to a participant from the Plan; (iv)
repayments of amounts described in Code Section 411(a)(7)(B) (in accordance with
Code Section  411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code Section  414(d)) as
described in Code Section  415(k)(3), as well as Employer restorations of
benefits that are required pursuant to such repayments; and (v) restorative
payments, which are payments made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under ERISA or under other applicable federal or
state law, where participants who are similarly situated are treated similarly
with respect to the payments.
 
Elective Deferral Contributions and Employer Contributions do not fail to be
Annual Additions merely because such contributions are Excess Deferral Amounts,
Excess Contributions or Excess Aggregate Contributions or merely because such
Excess Deferral Amounts, Excess Contributions and Excess Aggregate Contributions
are corrected through distribution.
 
The 100% limitation shall not apply to (1) any contribution for medical benefits
(within the meaning of Code Section 419A(f)(2)) after separation from service
which is otherwise treated as an Annual Addition or (2) any amount otherwise
treated as an Annual Addition under Code Section 415(l)(1).”
 
1.4.
Effective for Plan Years beginning January 1, 2008, Section 5.01(b) of the Plan
is hereby amended in its entirety to read as follows:

 
“If it is determined that, but for the limitations contained in Section 5.01(a),
the Annual Additions to a Participant’s Accounts for any Plan Year would be in
excess of the limitations contained herein, then the Sponsoring Employer will
follow the rules of any Employee Plans Compliance Resolution System (EPCRS) or
any superseding guidance that is issued by the Internal Revenue Service,
including, but not limited to, the preamble of the final Section 415
regulations.”

 
 

--------------------------------------------------------------------------------

 
 
1.5.
Effective for Plan Years beginning January 1, 2008, Section 5.01(c) of the Plan
is hereby amended in its entirety to read as follows:

 
“For purposes of this Article, all defined contribution plans (without regard to
whether a plan has been terminated) ever maintained by the Employer (or a
"predecessor employer") under which the participant receives annual additions
are treated as one defined contribution plan as required to be combined pursuant
to Code Section 415(f) and Regulation Section 1.415(f)-1.  Employer shall mean
the employer that adopts this Plan, and all members of a controlled group of
corporations (as defined in Code Section 414(b) as modified by Code Section
415(h)), all commonly controlled trades or businesses (as defined in Code
Section 414(c) as modified by Code Section 415(h), or affiliated service groups
(as defined in Code Section 414(m)) of which the adopting Employer is a part,
and any other entity required to be aggregated with the Employer pursuant to
regulations under Code Section 414(o).”
 
1.6.
Effective for Plan Years beginning January 1, 2008, the last sentence of Section
5.02 of the Plan is hereby amended in its entirety to read as follows:

 
“The 100% limitation shall not apply to (1) any contribution for medical
benefits (within the meaning of Code Section 419A(f)(2)) after separation from
service which is otherwise treated as an Annual Addition or (2) any amount
otherwise treated as an Annual Addition under Code Section 415(l)(1).”
 
ARTICLE II
AMENDMENTS FOR THE PENSION PROTECTION ACT OF 2006 (PPA)


2.1.
Section 9.01(a)(3) of the Plan is hereby amended in its entirety to read as
follows:

 
“(3)           Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Participant, the Participant’s spouse, children, or dependents (as defined
in Code Section 152, and, for taxable years beginning on or after January 1,
2005, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) and,
effective July 1, 2009, such expenses of the Participant’s primary beneficiary
under the Plan (as defined below);”
 
2.2.
Section 9.01(a)(5) of the Plan is hereby amended in its entirety to read as
follows:

 
“(5)           Payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in Code Section 152,
and, for taxable years beginning on or after January 1, 2005, without regard to
Code Section 152(d)(1)(B)) and, effective July 1, 2009, such expenses of the
Participant’s primary beneficiary under the Plan (as defined below); or”
 
 
 

--------------------------------------------------------------------------------

 

2.3.
Section 9.01(a) of the Plan is hereby amended by adding the following at the end
thereof:

 
“A Participant’s “primary beneficiary under the Plan” is an individual who is
named as a beneficiary under the Plan and has an unconditional right to all or a
portion of the Participant’s account balance under the Plan upon the
Participant’s death.”
 
2.4.
Section 10.08 of the Plan is hereby amended by adding the following at the end
thereof:

 
“Effective as of April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order (“QDRO”)
will not fail to be a QDRO: (i) solely because the order is issued after, or
revises, another domestic relations order or QDRO; or (ii) solely because of the
time at which the order is issued, including issuance after the annuity starting
date or after the Participant’s death.”


2.5.
Section 10.10 of the Plan is hereby amended in its entirety to read as follows:

 
“10.10  Notices to Participants.  The Committee shall distribute or cause to be
distributed to each Participant who has requested a withdrawal or distribution a
notice, containing the information described in Code Section 402(f).  Such
notice shall be provided within a reasonable time, not in excess of 90 days (180
days beginning July 1, 2009), prior to the date of such withdrawal or
distribution.  Such notice shall clearly inform the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution or
withdrawal (or, if applicable, a particular distribution option).  Distribution
or withdrawal shall not be made within such 30-day period, unless the
Participant affirmatively elects otherwise.  A Participant shall be permitted to
revoke his election at any time prior to the annuity starting date, or, if
later, the end of the seven-day period beginning on the date the above described
notice was provided.”
 
2.6.
Section 10.11(b) of the Plan is hereby amended by adding the following at the
end thereof:

 
“For distributions made after December 31, 2007, a Participant may elect to roll
over directly an eligible rollover distribution to a Roth IRA described in Code
Section 408A(b).”

2.7.
Section 10.11 of the Plan is hereby amended by adding the following new
subsection (d) to the end thereof:

 
 
“(d)
Non-spouse beneficiary rollover right. For distributions on or after January 1,
2010, a non-spouse beneficiary who is a Beneficiary under this Plan, by a direct
trustee-to-trustee transfer (“direct rollover”), may roll over all or any
portion of his or her distribution to an individual retirement account the
beneficiary establishes for purposes of receiving the distribution. In order to
be able to roll over the distribution, the distribution otherwise must satisfy
the definition of

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
an eligible rollover distribution.  If the Participant’s named Beneficiary is a
trust, the Plan may make a direct rollover to an individual retirement account
on behalf of the trust, provided the trust satisfies the requirements to be a
designated beneficiary within the meaning of Code Section 401(a)(9)(E).  A
non-spouse beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Revenue Service guidance. ”

 
2.8.
Section 15.02 of the Plan is hereby amended by adding the following at the end
thereof:

 
“If the Employer maintains an alternative defined contribution plan (described
in Treas. Reg. §1.401(k)-1(d)(4)(i)), the Employer shall be prevented from
distributing elective deferrals (and other amounts, such as QNECs, that are
subject to the distribution restrictions that apply to elective deferrals) from
a terminating 401(k) plan.  An alternative defined contribution plan does not
include an employee stock ownership plan defined in Code Section §4975(e)(7) or
409(a), a simplified employee pension as defined in Code Section 408(k), a
SIMPLE IRA plan as defined in Code Section 408(p), a plan or contract that
satisfies the requirements of Code Section 403(b), or a plan that is described
in Code Section §457(b) or (f).”
 
2.9.
Appendix C of the Plan is hereby amended as follows:

 
The second sentence of the second paragraph of Section (a) is hereby amended by
replacing the sentence in its entirety with the following:
 
“In addition, upon termination of the Plan, if the Employer or any Affiliate
does not maintain another defined contribution plan (other than an employee
stock ownership plan as defined in Code Section 4975(e)(7) or 409(a), a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that satisfies the
requirements of Code Section 403(b), or a plan that is described in Code Section
§457(b) or (f) ), the Participant’s account balance will, without the
Participant’s consent, be distributed to the Participant.”
 
Section (e)(1) is hereby amended by adding the following sentence to the end
thereof:
 
“Effective with respect to Plan Years beginning after December 31, 2007, a
Participant who elects to waive the Qualified Joint and Survivor Annuity form of
benefit, if offered under the Plan, is entitled to elect the “Qualified Optional
Survivor Annuity” at any time during the applicable election period.
Furthermore, the written explanation of the Qualified Joint and Survivor Annuity
shall explain the terms and conditions of the Qualified Optional Survivor
Annuity.”
 
 
 

--------------------------------------------------------------------------------

 

Section (f) is hereby amended by adding the following new definition to the end
thereof:
 
“(9)  “Qualified Optional Survivor Annuity.” A Survivor annuity for the life of
the Participant with a survivor annuity for the life of the spouse which is
equal to the “applicable percentage” of the amount of the annuity which is
payable during the joint lives of the Participant and the spouse, and which is
the actuarial equivalent of a single annuity for the life of the
Participant.  The “applicable percentage” is based on the survivor annuity
percentage (i.e., the percentage which the survivor annuity under the Plan’s
Qualified Joint and Survivor Annuity bears to the annuity payable during the
joint lives of the participant and the spouse). If the survivor annuity
percentage is less than 75 percent, then the “applicable percentage” is 75
percent; otherwise, the “applicable percentage” is 50 percent.”
 
Section (g)(1) is hereby amended in its entirety to read as follows:


“(1)         In the case of a Qualified Joint and Survivor Annuity, the
Committee shall no less than 30 days and no more than 90 days (180 days
beginning July 1, 2009) prior to the annuity starting date provide each
Participant a written explanation of: (i) the terms and conditions of a
Qualified Joint and Survivor Annuity; (ii) the Participant’s right to make and
the effect of an election to waive the Qualified Joint and Survivor Annuity form
of benefit; (iii) the rights of Participant’s spouse; and (iv) the right to
make, and the effect of, a revocation of a previous election to waive the
Qualified Joint and Survivor Annuity.”
 
ARTICLE III
AMENDMENTS FOR THE HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT OF 2008 (HEART
ACT)


3.1.
Section 8.01(c) of the Plan is hereby amended by adding the following to the end
thereof:

 
“In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Code Section
414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed and
then terminated employment on account of death.”


3.2.
Section 17.03 of the Plan is hereby amended in its entirety to read as follows:

 
“17.03 Credit for Qualified Military Service; Treatment of Differential Wage
Payments. Notwithstanding any provision of this Plan to the contrary, effective
as required by USERRA (i.e., December 12, 1994), contributions, benefits and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u). In addition, effective as required by the
HEART Act (i.e., January 1, 2009), the differential wage
 
 
 

--------------------------------------------------------------------------------

 
 
payment rules contained in Code Section 414(u)(12) shall apply with respect to
individuals performing services in the uniformed services described in Code
Section 3401(h)(2)(A).”
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
day and year first above written.
 

 
HEICO Corporation, a Florida corporation
     
By:
/s/ THOMAS S. IRWIN
 
Name: Thomas S. Irwin
 
Title:  Treasurer

 
 
 

--------------------------------------------------------------------------------

 